         Case 1:21-cv-02409-LJL Document 51 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ACCENTURE LLP,

                       Petitioner,                           21-cv-2409 (LJL)
            -v-
                                                                  ORDER
STEPHANIE NEAL TRAUTMAN,

                       Respondent.



LEWIS J. LIMAN, United States District Judge:

       Pursuant to the joint request of the parties, the schedule entered by the Court on March
23, 2021 is amended as follows:

   •   Document discovery from Petitioner and Respondent, including all requests for and
       production of documents, is now complete. To the extent a party believes that responsive
       documents have not been produced, and has met and conferred accordingly, it may seek
       relief from the Court.

   •   All deposition discovery shall be concluded by April 29, 2021;

   •   The Court will hold a remote videoconference hearing on Plaintiff’s preliminary
       injunction motion on May 13, 2021 at 9:30 a.m.;

   •   The Court will hold a conference with the parties to discuss logistics for the May 13,
       2021 remote videoconference hearing on May 6, 2021 at 10:00 a.m. by
       TELEPHONE CONFERENCE at 888-251-2909 (access code: 2123101); the parties are
       directed to meet and confer in advance of that conference to agree on a proposal for
       how the May 13, 2021 videoconference hearing will be logistically managed;

   •   Opening briefs on Plaintiff’s motion will be simultaneously filed by 5:00 p.m. on May 6,
       2021; unless the parties agree that no responsive briefing is necessary, responsive briefs
       will be filed simultaneously by 5:00 p.m. on May 10, 2021;

   •   The Court will take direct testimony by declaration and deposition designations. Such
       material should be submitted with the opening briefs on May 6, 2021.
       SO ORDERED.
                16
Dated: April ________, 2021                     ____________________________________
       New York, New York                                  LEWIS J. LIMAN
                                                       United States District Judge
